 

Exhibit 10.1

 



AGREEMENT AND PLAN OF MERGER

 

_____, 2018

 

 

 

Party A: NowNews Digital Media Technology Co., Ltd. (OTCQB trading symbol:
“NDMT” )

 

Party B: Mega Power Tech Ltd.

 

Party C: Shang-Hong Lin

 

Party D: Dawnrain Media Co., Ltd. (a wholly-owned subsidiary of NDMT)

  

 

Whereas, Party A intends to obtain 51% of the equity interest of Party B held by
Party C through issuing common stock of Party A to Party C, and Party C intends
to transfer its equity interest in Party B to Party A in exchange for Party A’s
shares of common stock.

 

Therefore, Party A, Party B, Party C and Party D reach the following agreement
based on the below commitments, warranties and terms:

 

I.Equity Transfer

 

Transfer Method

 

Party A agrees to issue 510,000 shares of its common stock to Party C in
exchange of 51% of the equity interest of Party B held by Party C. If the share
exchange were to be consummated, Party A shall hold Party B’s equity interest
through Party D. The share exchange shall be completed and the shares shall be
delivered within thirty business days after the signing date of the Agreement
and Plan of Merger.

 

II.Rights and Obligations

 

After Party A acquires 51% of the equity interest of Party B and accepts Party
B’s relevant rights and obligations, Party B shall inform Party A of all of its
rights and obligations. Party B shall not refuse or delay to perform such
obligations for any reasons. Party A hereby appoints Party C as a board member
of Party B and Party C shall represent Party A in executing and performing
certain resolutions and actions.

 

III.Confidential Obligation

 

Each Party shall keep confidential and not publish or otherwise disclose to a
third party, directly or indirectly, for any purpose, any confidential
information indicated in the Agreement and Plan of Merger. In the event that any
party has the necessity to disclose any aforementioned confidential information
because of the laws, court or orders of authorities, or any other special
circumstances, the party shall immediately notify the other parties in writing.
Provided, the parties agree that, the special circumstances are limited to tax
declaration, tax investigations conducted by the governmental authorities, or
other legal agents that is not violating this Agreement and Plan of Merger, and
will not publish it. Otherwise, the parties shall not disclose the confidential
information to a third party. In the event that this Agreement and Plan of
Merger is terminated, the parties hereto shall be subject to the confidentiality
obligations under this Agreement and Plan of Merger within two years after the
termination of this Agreement and Plan of Merger.

 



 

 

 

IV.Termination/Invalidation of the Agreement

 

4.1Termination by Any of the Parties

 

If any party violates any provisions of this Agreement and Plan of Merger, and
fails to take remedial and corrective measures within 15 days, the other parties
shall have the right to terminate this Agreement and Plan of Merger immediately.

 

4.2The Effectiveness of the Termination

 

In the event that this Agreement and Plan of Merger is terminated in accordance
with the Section 4.1 above, none of the parties is liable for providing
compensation or damages to the other parties for the termination of this
Agreement and Plan of Merger; however, the rights or liabilities of the parties
existed prior to the termination shall not be not affected by the termination of
this Agreement and Plan of Merger.



V.Miscellaneous

 

5.1Amendment to this Agreement and Plan of Merger

 

This Agreement and Plan of Merger shall not be amended or revised unless the
contracting parties provide consent in writing.

 

5.2Expenses

 

Except as otherwise agreed by the parties, the expenses incurred due to the
completion of the transactions under this Agreement and Plan of Merger
(including but not limited to attorneys' fees) shall be borne by the each party
itself.

 

5.3Integrity

 

This Agreement and Plan is an integral contract of transactions, and replaces
all of the prior oral and written acknowledgement and agreements.

 

5.4Choice of Law

 

The interpretation and enforcement of this Agreement and Plan of Merger is
governed by the laws of the State of Nevada, USA.

 

5.5Dispute Resolution

 

All parties agree that all disputes related to this Agreement and Plan of Merger
shall be resolved by the parties through friendly means. Any dispute or claim
that is related to this Agreement and Plan of Merger, or related to the breach
of this Agreement and Plan of Merger, which is not properly settled shall be
resolved by arbitration. The arbitral proceedings shall be conducted in the
State of Nevada, United States, in accordance with the relevant regulations of
the State of Nevada, United States.

 



 

 

 

5.6Notice

 

Any and all of the notices among the four parties related to this Agreement and
Plan of Merger shall be in writing and shall be sent by fax or registered mail;
if sent by registered mail, on the 5th day after the date of the postmark, it
shall be deemed to have been delivered to the other party; if sent by fax, it
will be deemed to have been delivered on the next business day after the
transmission. The notice shall indicate the addresses of the following parties:

  

Party A

 

  NowNews Digital Media Technology Co., Ltd.   Attn: Chi-Yuan Chang   Address:
4F, No. 32, Ln. 407, Sec. 2. Tiding Road     Neihu District, Taipei City, Taiwan

  

Party B:

 

  Mega Power Tech Ltd.   Attn: Shang-Hong Lin   Address: 4F, No. 32, Ln. 407,
Sec. 2. Tiding Road     Neihu District, Taipei City, Taiwan

  

Party C:

 

  Shang-Hong Lin   Address: 4F, No. 32, Ln. 407, Sec. 2. Tiding Road     Neihu
District, Taipei City, Taiwan

 

Party D

 

  Dawnrain Media Co., Ltd.   Attn: Chi-Yuan Chang   Address: 4F, No. 32, Ln.
407, Sec. 2. Tiding Road     Neihu District, Taipei City, Taiwan

 



 

 

 

5.7Copy

 

This Agreement and Plan of Merger may be executed in multiple counterparts, all
of which when taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement and
Plan of Merger as of the date first written above.

 

 

 

  



Agreed and Accepted by:

  



  Party A         Merger: NowNews Digital Media Technology Co., Ltd.            
            Representative:            Alan Chen         Chairman              
  Party B         Acquired: Mega Power Tech Ltd.                        
Representative:           Shang-Hong Lin         Director                 Party
C         Shareholder of Acquired Party Shang-Hong Lin                          
        ID Number: M120918719                           Party D         Merger:
Dawnrain Media Co., Ltd.                           Representative:          
Alan Chen         Director    



  

 





  



 



_______, 2018 

 

 



 

 

